Case: 14-13138     Date Filed: 01/29/2015   Page: 1 of 3


                                                             [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                  No. 14-13138
                              Non-Argument Calendar
                            ________________________

                       D.C. Docket No. 0:13-cv-62019-KAM



SCOTT BARR, DDS
on behalf of itself and others similarly situated,

                                                                Plaintiff-Appellant,

                                       versus

THE HARVARD DRUG GROUP, LLC,
a Michigan corporation
d.b.a. Expert-Med,

                                                                Defendant-Appellee.

                            ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          ________________________

                                  (January 29, 2015)

Before JORDAN, KRAVITCH and BLACK, Circuit Judges.

PER CURIAM:
                 Case: 14-13138   Date Filed: 01/29/2015   Page: 2 of 3


       In this appeal, we must determine whether a putative class action becomes

moot when a defendant offers a judgment in favor of the only named plaintiff and

putative class representative and the plaintiff declines the offer. Because this court

recently answered this question in the negative, we reverse and remand the district

court’s dismissal of the plaintiff’s complaint.

       Scott Barr, DDS, filed a putative class action against The Harvard Drug

Company, LLC (HDC) for violations of the Telephone Consumer Protection Act,

47 U.S.C. § 227. Before Barr moved for class certification, HDC made an offer of

judgment, see Fed.R.Civ.P. 68, for the maximum monetary damages for Barr’s

individual cause of action, an injunction to prevent future violations of the Act, and

an entry of a judgment. Barr did not accept the offer and instead moved for class

certification.

       Thereafter, HDC moved to dismiss the complaint as moot. See Fed.R.Civ.P.

12(b)(1). The district court found Barr’s claims moot and dismissed the complaint

for lack of subject-matter jurisdiction.

       When reviewing a court’s dismissal of a complaint as moot, we review

factual findings for clear error and the legal issue de novo. Stein v. Buccaneers

Ltd. P’ship, 772 F.3d 698, 701 (11th Cir. 2014).




                                           2
                Case: 14-13138      Date Filed: 01/29/2015      Page: 3 of 3


       Our recent decision in Jeffrey Stein, D.D.S., M.S.D., P.A. v. Buccaneers

Limited Partnership, controls this appeal. 1 772 F.3d at 704, 709. In Buccaneers

Limited, the named plaintiff received an offer of judgment under Rule 68 before

the plaintiff moved for class certification. The plaintiff then rejected the offer. Id.

at 700-01. We held that the unaccepted offer of judgment under Rule 68 did not

render the named plaintiff’s complaint moot. Id. at 704.

       The facts in the instant case are the same in all relevant respects.

Accordingly, based on Buccaneers Limited, HDC’s offer of judgment did not

render Barr’s complaint moot. We therefore REVERSE the order of dismissal for

lack of subject-matter jurisdiction and REMAND for further proceedings

consistent with this opinion.

       REVERSED and REMANDED.




1
  HDC argues that Barr waived any argument concerning mootness by not raising it in his
opposition to the motion to dismiss. We disagree because “we have an independent obligation to
assure ourselves of the justiciability of a controversy under Article III.” Doe v. Wooten, 747
F.3d 1317, 1322 n.3 (11th Cir. 2014) (citation omitted).
                                              3